ACCEPTED
                                                                                          03-15-00570-CV
                                                                                                  7160146
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                   03-15-00528-CV                                   9/30/2015 10:11:38 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               No. 03-15-00570-CV

                      In the Court of Appeals           FILED IN
                                                 3rd COURT OF APPEALS
                   For the Third Judicial District AUSTIN, TEXAS
                           Austin, Texas         9/30/2015 10:11:38 AM
                                                                    JEFFREY D. KYLE
                                                                         Clerk

    TEXAS EDUCATION AGENCY AND MICHAEL WILLIAMS, COMMISSIONER OF
                 EDUCATION, IN HIS OFFICIAL CAPACITY,
                             APPELLANTS

                                         V.

IN RE ACADEMY OF CAREERS AND TECHNOLOGY, INC. D/B/A ACADEMY OF CAREERS
                  AND TECHNOLOGIES CHARTER SCHOOL,
                               Appellee


         On Accelerated Appeal from the 200th Judicial District Court of
                            Travis County, Texas
                        Cause No. D-1-GN-15-002879


 RESPONSE TO APPELLEE’S MOTION TO DISMISS ACCELERATED
           APPEAL FOR WANT OF PROSECUTION


TO THE HONORABLE THIRD COURT OF APPEALS:

        Appellants, the Texas Education Agency and Michael L. Williams,

  Commissioner of Education, in his Official Capacity, (collectively “TEA”) filed

  a Notice of Accelerated Appeal of the trial court’s denial of its Plea to the

  Jurisdiction and grant of Appellee’s Request for Temporary Injunction on August

  21, 2015, the date the parties received a letter order from the 200th District Court
of Travis County, the Honorable Gisela D. Triana presiding, pursuant to TEXAS

CIVIL PRACTICE & REMEDIES CODE § 51.014(a)(4) and (8).

      On or about September 1, 2015, Appellee filed a Motion to Dismiss

Appellants’ Accelerated Appeal arguing that it was premature because the trial

court had not yet signed an order.

      The trial court signed the order granting Appellee’s Temporary Injunction

and denying Appellants’ Plea to the Jurisdiction on September 3, 2015. CR at

440-441.    On September 2, 2015, Appellants filed an Amended Notice of

Accelerated Appeal and Notice of Automatic Stay and attached the letter order

signed by Judge Triana. CR at 436-439. After they received the signed Order,

Appellants filed a Supplemental Notice of Accelerated Appeal and Notice of

Automatic Stay, attaching the order signed by Judge Triana. Ex. A. Thus,

Appellants’ perfected their right to this interlocutory appeal and the Court should

deny Appellee’s Motion to Dismiss.




                                          2
Respectfully submitted,


KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

ANGELA V. COLMENERO
Division Chief - General Litigation

/s/ Erika M. Laremont
ERIKA M. LAREMONT
State Bar No. 24013003
Assistant Attorney General
General Litigation Division
Post Office Box 12548, Capitol Station
Austin, Texas 78711-2548
512-463-2120 (Telephone)
512-320-0667 (Facsimile)
erika.laremont@texasattorneygeneral.gov

ATTORNEYS FOR APPELLANTS




   3
                       CERTIFICATE OF SERVICE

      On September 30, 2015, this response was served via File&ServeXpress
on:

D. Todd Smith
1250 Capital of Texas Highway South
Three Cielo Center, Suite 601
Austin, Texas 78746

Stephen M. Foster
9013 Magna Carta Loop
Austin, Texas 78754

Counsel for Appellee



                                      /s/ Erika M. Laremont
                                      ERIKA M. LAREMONT




                                        4
                                                                               9/3/2015 4:13:58 PM
                                                                                                  Velva L. Price
                                                                                                 District Clerk
                                                                                                 Travis County
                                CAUSE NO. D-1-GN-15-002879                                    D-1-GN-15-002879
                                                                                                Patricia Winkler

 ACADEMY OF CAREERS AND                          §           IN THE DISTRICT COURT
 TECHNOLOGIES INC. d/b/a ACADEMY                 §
 OF CAREERS AND TECHNOLOGIES                     §
 CHARTER SCHOOL                                  §
      Plaintiff,                                 §
                                                 §
 v.                                              §             98th JUDICIAL DISTRICT
                                                 §
 TEXAS EDUCATION AGENCY and                      §
 MICHAEL WILLIAMS in his Official                §
 Capacity as the Commissioner of Education       §
        Defendants.                              §           TRAVIS COUNTY, TEXAS



  DEFENDANTS’ SUPPLEMENTAL NOTICE OF ACCELERATED APPEAL
               AND NOTICE OF AUTOMATIC STAY

TO THE HONORABLE DISTRICT COURT JUDGE:

        Defendants the Texas Education Agency and Michael L. Williams, Commissioner of

Education, in his Official Capacity, (“Defendants”) file this Supplemental Notice of Accelerated

Appeal of the Trial Court’s Letter Order of the 200th District Court of Travis County, the Honorable

Gisela D. Triana presiding, issued August 21, 2015, and Order related thereto signed on September

3, 2015, in the above-referenced cause of action which denied Defendants’ Plea to the Jurisdiction

and granted Plaintiff’s temporary injunction. See Exhibit B.

        Defendants are entitled to this interlocutory appeal pursuant to TEX. CIV. PRAC. & REM

CODE REM. CODE § 51.014(a)(4) and (8), which allows appeal from a district court’s interlocutory

order granting a temporary injunction or order denying a governmental unit’s plea to the

jurisdiction.

        This appeal involves issues similar to those raised in two other matters involving three

charter schools—American Youthworks Charter School, Honors Academy, and Azleway Charter

                                         EXHIBIT
                                              A
School —which are currently on appeal in the Court of Appeals for the Third Judicial District,

Austin, Texas, Nos. 03-14-00283-CV and 03-14-00360-CV.

                                  ACCELERATED APPEAL

       Pursuant to TEX. R. APP. P. 25.1(d)(6) and 28.1(a), Defendants give notice that this is an

accelerated appeal to the Third District Court of Appeals, as it is an appeal of an interlocutory

order allowed as of right by statute. See TEX. CIV. PRAC. & REM. CODE §§ 51.014(a)(4), (8).


       NOTICE OF STAY OF ALL PROCEEDINGS IN TRIAL COURT PENDING
                       RESOLUTION OF THIS APPEAL

       Defendants invoke TEX. R. APP. P. § 29.1(b) and TEX. CIV. PRAC. & REM. CODE § 6.001

by this Notice of Accelerated Appeal, thereby staying the Order awarding a temporary injunction.

See Public Utility Com’n of Texas v. Coalition of Cities for Affordable Utility Rates, 776 S.W.2d
221 (Tex.App.—Austin 1989) rev’d on other grounds by 798 S.W.2d 560 (pendency of an appeal

from an order granting interlocutory relief suspends order appealed from when appellant not

required to post bond). In light of Defendants’ denied jurisdictional challenge, they further invoke

TEX. CIV. PRAC. & REM. CODE § 51.014 (b) to stay “all other proceedings in the trial court pending

resolution” of this appeal of the September 3, 2015 Order.

           DEFENDANTS ARE NOT REQUIRED TO POST A COST BOND

      Notice is further given that pursuant to TEX. CIV. PRAC. & REM. CODE § 6.001,

Defendants are not required to file a bond for court costs. Defendants’ appeal is therefore

perfected upon the filing of the notice of appeal.




                                                 2
                                        Respectfully submitted,


                                        KEN PAXTON
                                        Attorney General of Texas

                                        CHARLES E. ROY
                                        First Assistant Attorney General

                                        JAMES E. DAVIS
                                        Deputy Attorney General for Civil Litigation

                                        ANGELA V. COLMENERO
                                        Division Chief - General Litigation


                                        /s/ Erika M. Laremont
                                        ERIKA M. LAREMONT
                                        State Bar No. 24013003
                                        Assistant Attorney General
                                        General Litigation Division
                                        Post Office Box 12548, Capitol Station
                                        Austin, Texas 78711-2548
                                        512-463-2120 (Telephone)
                                        512-320-0667 (Facsimile)
                                        erika.laremont@texasattorneygeneral.gov
                                        ATTORNEYS FOR DEFENDANTS


                             CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing instrument has been sent via File &
ServeXpress and electronic mail on this the 3rd day of September, 2015, to:

D. Todd Smith
1250 Capital of Texas Highway South
Three Cielo Center, Suite 601
Austin, Texas 78746

                                        /s/ Erika M. Laremont
                                        ERIKA M. LAREMONT




                                           3
EXHIBIT
  A